Case: 15-51042      Document: 00513646602         Page: 1    Date Filed: 08/22/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-51042                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                          August 22, 2016
LEE PERRY,                                                                 Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

RAILROAD COMMISSION OF TEXAS; BARRY T. SMITHERMAN,
Chairman Anadarko Petroleum Corporation; ANADARKO PETROLEUM
CORPORATION; CHIEF EXECUTIVE OFFICER R. A. WALKER;
MAVERICK PRODUCTION COMPANY, INCORPORATED; CHIEF
EXECUTIVE OFFICER J. MICHAEL YEAGER; SAMSON EXPLORATION,
L.L.C.; SAMSON LONE STAR, L.L.C.; PRESIDENT STACY
SCHUSTERMAN; VIESCA GAS COMPANY; PRESIDENT PAUL E.
SCHENFELDER,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:15-CV-111


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM:*



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-51042     Document: 00513646602      Page: 2   Date Filed: 08/22/2016



                                  No. 15-51042
      This court has before it the district court’s orders dated July 31, 2015,
September 30, 2015 and October 15, 2015, dismissing this case. And all of
pleadings, exhibits, and the brief have been considered. It is apparent that the
Plaintiff believes he has been damaged, and that the Defendants have
responsibility for that. However, this court has to decide whether we have
legal authority to make some ruling on the complaints of the Plaintiff, or
whether the district court had the legal authority to do so.
      For there was to be legal authority of these federal courts to act upon the
complaint of the Plaintiff, so there had to be specific factual allegations against
each Defendant for which there might be liability. That is lacking in anything
to be found in this record. It is necessary for this court to follow the law of
Ashcroft v. Iqbal, 556 U.S. 662 (2009) and affirm the dismissal of the case.
      AFFIRM.




                                        2